DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to pure mathematical manipulation with no underlying support structure. 
Regarding claim 1
After the preamble, there is no support for the various steps of mathematical manipulation: How are the window sizes being applied?  How are the metrics being applied? How are the angular increments being determined?  What is doing the final image reconstruction—a computer, a processor, a technician? 
Further: Although a final image is reconstructed there is no utility for an end user.  How is the image given to the end user—a database, a GUI a computer screen? 
Regarding claims 2—11

The claims are rejected for reasons similar to claim 1. 
Regarding claim 12
Although there is a final image constructed there is no utility for an end user. Where is this image presented to the end user—a database, a GUI, computer screen? 
Regarding claims 13—22
The claims are rejected for reasons similar to claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9 – 12, 18, 20 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Brendel (CN 104080405 B) in view of Okell (US 2017/0307714 A1).                           
Regarding claim 1
Brendel discloses 
A computer implemented method for radially-based imaging (Technical Field, ¶ 1 & Summary Of Invention,  ¶ 3), 
comprising:

(a) defining a set of window sizes for image reconstruction, the set of window sizes comprising a plurality of window sizes, wherein each window size is 
defined as the number of radial spokes in a window (Summary Of Invention, ¶ 5, CARM is window size—number of spokes);              
Brendel does not explicitly teach             
“(b) applying a uniformity metric to the defined set of window sizes to determine a sampling efficiency of any sampling pattern generated therefrom with a set angular increment between subsequent radial spokes within a window; 
(c) determining a desired angular increment based on the applied uniformity metric within the defined set of window sizes;                                
(d) applying the desired angular increment determined in step (c) to acquire an image data set using the radial spokes; and 
 MRI imaging and; 
(e) reconstructing one or more images from the acquired image data set”.
Okell, however, teaches 
(b) applying a uniformity metric ([0087]) to the defined set of window sizes ([0058])  to determine a sampling efficiency of any sampling pattern generated therefrom ([0016]) with a set angular increment between subsequent radial spokes within a window ([0061]—[0062], the window is the various times slots during which the imaging is being done); 

(c) determining a desired angular increment based on the applied uniformity metric within the defined set of window sizes ([0062], the angular increments are determined from the golden ratio);                                
(d) applying the desired angular increment determined in step (c) to acquire an image data set using the radial spokes ([0062], the increments are used, and data is acquired with the radial spokes); and 
 MRI imaging ([0011]—[0014]) and; 
(e) reconstructing one or more images from the acquired image data set ([0011]—[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the uniform metrics and angular increments of window sizes” as taught by Okell in the method of  Brendel.
The justification for this modification would be to provide a method of imaging that captures the flow of blood through the arteries ([0011], Okell).                    
Regarding claim 7
Brendel in view of Okell teach the computer implemented method of claim 1
Okell, applied to claim 7 further teaches 
wherein in step (c) the defined set of window sizes is comprised of windows having varying sizes, the size of each window defined by the number of radial 

spokes in the window ([0066], the spokes are acquired in “arbitrary time windows”—i.e., “variable times windows”).
Regarding claim 9
Brendel in view of Okell teach the computer implemented method of claim 1.
Okell, applied to claim 9 further teaches 
wherein the radially-based imaging includes taking radial samples in a plane, or wherein the radially-based imaging includes taking radial samples within a sphere of k-space ([0063]).
Regarding claim 10
Brendel in view of Okell teach the computer implemented method of claim 1.
Okell applied to claim 10 further teaches 
wherein a fixed angular increment, and a fixed step in a direction perpendicular to the plane of angular rotation of the radial spokes are applied ([0024], the fix step is radially increasing—i.e., orthogonal to plane of rotation).
Regarding claim 11
Brendel in view of Okell teach the computer implemented method of claim 1, 
Okell applied to claim 11 further teaches 

wherein both the angular increment and a linear step ([0085] & claim 3)  in another direction are applied to acquire the image data set ([0015]).
Regarding claim 12
Brendel discloses 
A system for radial imaging (Technical Field, ¶ 1 & Summary Of Invention,  ¶ 3) comprising: 
at least one computing device (Specific Implementation Methods, ¶ 55);                             
at least one application executable in the at least one computing device, the at least one application comprising logic that when executed in the at least one computing device (an application is inherent with a computing device since some program must be driving the hardware):
(a) defines a set of window sizes for image reconstruction, the set of window sizes comprising a plurality of window sizes, wherein each window size is defined as the number of radial spokes in a window (Summary Of Invention, ¶ 5, CARM is window size—number of spokes);
Brendel does not explicitly teach 
“(b) applies a uniformity metric to the defined set of window sizes to determine a sampling efficiency of any sampling pattern generated therefrom with a set angular increment between subsequent radial spokes within a window;


(c) determines a desired angular increment based on the applied uniformity metric within the defined set of window sizes;
(d) applies the desired angular increment determined in step (c) to acquire an image data set using the radial spokes; and
(e) reconstructs one or more images from the acquired image data set”. 
Okell, however, is 
(b) applies a uniformity metric ([0087]) to the defined set of window sizes ([0058]) to determine a sampling efficiency of any sampling pattern generated therefrom ([0016]) with a set angular increment between subsequent radial spokes within a window ([0061]—[0062], the window is the various times slots during which the imging is being done);
(c) determines a desired angular increment based on the applied uniformity metric within the defined set of window sizes ([0062], the angular increments are determined from the golden ratio);
(d) applies the desired angular increment determined in step (c) to acquire an image data set using the radial spokes ([0062], the increments are used, and data is acquired with the radial spokes); and
(e) reconstructs one or more images from the acquired image data set ([0011]—[0012]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “the uniform metrics and angular increments of window sizes” as taught by Okell in the method of  Brendel.
The justification for this modification would be to provide a method of imaging that captures the flow of blood through the arteries ([0011], Okell).                    
Regarding claim 18
Brendel in view of Okell teach the system of claim 12. 
Okell applied to claim 18 further teaches 
wherein in step (c) the defined set of window sizes is comprised of windows having varying sizes, the size of each window defined by the number of radial spokes in the window ([0066], the spokes are acquired in “arbitrary time windows”—i.e., “variable times windows”).
Regarding claim 20
Brendel in view of Okell teach the system of claim 12.
Okell applied to claim 20 further teaches
wherein the radially-based imaging includes taking radial samples in a plane, or wherein the radially-based imaging includes taking radial samples within a sphere of k-space ( [0063] ).
Regarding claim 21

Brendel in view of Okell teach the system of claim 12.
Okell applied to claim 21 further teaches 
wherein a fixed angular increment, and a fixed step in a direction perpendicular to the plane of angular rotation of the radial spokes are applied ([0024], the fix step is radially increasing—i.e., orthogonal to plane of rotation).                
Regarding claim 22
Brendel in view of Okell teach the system of claim 12, 
Okell applied to claim 22 further teaches 
wherein both the angular increment and a linear step ([0085] & claim 3) in another direction are applied to acquire the image data set ([0015]).
Claim(s) 2, 8, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (CN 104080405 B) in view of Okell (US 2017/0307714 A1) in view of Beck (CN 107750338 A).                     
Regarding claim 2
Brendel in view of Okell teach the computer implemented method of claim 1, 
Brendel in view of Okell do not explicitly teach 
“wherein the radially-based MR imaging comprises sampling k-space radial spokes and the direction of each k-space radial sampling spoke is determined as a set or fixed angular increment from a previous radial spoke”.

Beck, however, teaches 
wherein the radially-based MR imaging comprises sampling k-space radial spokes and the direction of each k-space radial sampling spoke is determined as a set or fixed angular increment from a previous radial spoke (Claims 2 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fixed angular increment between radial spokes” as taught by Beck in the method of Brendel in view of Okell.
The justification for this modification would be to increment the angles by the “golden angle” which is particularly advantageous for dynamic imaging, 
Invention Content, ¶17)

Regarding claim 8
Brendel in view of Okell teach the computer implemented method of claim 1.
Brendel in view of Okell do not explicitly teach 
“wherein the desired angular increment of step (d) is an angular increment 180*α degrees, wherein 0 < α < 1”.
Beck, however, teaches 



wherein the desired angular increment of step (d) is an angular increment 180*α degrees, wherein 0 < α < 1 (Background Technology, ¶5, 180 degrees is multiplied by the golden ratio to get an angle between 0 and 180—111.25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “desired angular increment” as taught by Beck in the method of Brendel in view of Okell.
The justification for this modification would be to use an “angle scheme” that is very good for dynamic imaging (Beck, Background Technology, ¶5).                        
Regarding claim 13
Brendel in view of Okell teach the system of claim 12.
Brendel in view of Okell do not explicitly teach 
“wherein the radially-based MR imaging comprises sampling k-space radial spokes and the direction of each k-space radial sampling spoke is determined as a Set or fixed angular increment from a previous radial spoke”.
Beck, however, teaches 
wherein the radially-based MR imaging comprises sampling k-space radial spokes and the direction of each k-space radial sampling spoke is determined as a Set or fixed angular increment from a previous radial spoke (Claims 2 & 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “fixed angular 

increment between radial spokes” as taught by Beck in the method of Brendel in view of Okell.
The justification for this modification would be to increment the angles by the “golden angle” which is particularly advantageous for dynamic imaging, 
Invention Content, ¶17)
Regarding claim 19
Brendel in view of Okell teach the system claim 12. 
Brendel in view of Okell do not explicitly teach 
“wherein the desired angular increment of step (d) is an angular increment 180*a degrees, wherein 0 < a < 1”.
Beck, however, teaches 
wherein the desired angular increment of step (d) is an angular increment 180*a degrees, wherein 0 < a < 1 (Background Technology, ¶5, 180 degrees is multiplied by the golden ratio to get an angle between 0 and 180—111.25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “desired angular increment” as taught by Beck in the method of Brendel in view of Okell.
The justification for this modification would be to use an “angle scheme” that is very good for dynamic imaging (Beck, Background Technology, ¶5).     


Claim(s) 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (CN 104080405 B) in view of Okell (US 2017/0307714 A1) in view Piccini (DE 102009050662 A1).                   
Regarding claim 3
Brendel in view of Okell etach the computer implemented method of claim 1.
Brendel in view of Okell do not explicitly teach 
“wherein the angular increment of step (b) is the reciprocal of the number of radial spokes to be used to reconstruct one window frame or size, or wherein the desired angular increment is calculated to maximize the uniformity of sampling within the defined set of window sizes”.
Zenge, however, teaches 
wherein the angular increment of step (b) is the reciprocal of the number of radial spokes to be used to reconstruct one window frame or size (claims, ¶6),                         or wherein the desired angular increment is calculated to maximize the uniformity of sampling within the defined set of window sizes (Description, ¶9 & 11, the window sizes are the “frames” Description, ¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “angular increment as 


reciprocal number of spokes” as taught by Zenge in the method of Brendel in view of Okell.
The justification for this modification would be to achieve homogeneity in sampling.
Regarding claim 14
Brendel in view of Okell teach the system of claim 12.
Brendel in view of Okell do not explicitly teach 
“wherein the angular increment of step (b) is the reciprocal of the number of radial spokes to be used to reconstruct one window frame or size, or wherein the desired angular increment is calculated to maximize the uniformity of sampling within the defined set of window sizes”.
Zenge, however, teaches 
wherein the angular increment of step (b) is the reciprocal of the number of radial spokes to be used to reconstruct one window frame or size (claims, ¶6), or wherein the desired angular increment is calculated to maximize the uniformity of sampling within the defined set of window sizes (Description, ¶9 & 11, the window sizes are the “frames” Description, ¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “angular increment as 


reciprocal number of spokes” as taught by Zenge in the method of Brendel in view of Okell.
The justification for this modification would be to achieve homogeneity in sampling.
Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (CN 104080405 B) in view of Okell (US 2017/0307714 A1) in view of Rasche (DE 102014220328 B3).  
Regarding claim 4
	Brendel in view of Okell teach the computer implemented method of claim 1.

Brendel in view of Okell do not explicitly teach 

“Wherein an average distance to nearest radial neighbors is used as the uniformity metric for determining sampling efficiency, or wherein an electrostatic potential method is used as the uniformity metric for determining the sampling efficiency, or wherein the locus of each radial spoke and determining how far away each radial spoke is away from its neighbors is used as the uniformity metric for determining the sampling efficiency”.
Rasche, however, teaches 
Wherein an average distance to nearest radial neighbors is used as the uniformity metric for determining sampling efficiency (Claims ¶ 6),                 

 or wherein an electrostatic potential method is used as the uniformity metric for determining the sampling efficiency, or wherein the locus of each radial spoke and determining how far away each radial spoke is away from its neighbors is used as the uniformity metric for determining the sampling efficiency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “uniform metric related to the radial angle” as taught by Rasche in the method of Brendel in view of Okell.
The justification for this modification would be to suppress image artifacts (Claims ¶ 7, Rasche). 
Regarding claim 15
Brendel in view of Okell teach the system of claim 12.
Brendel in view of Okell do not explicitly teach 
“wherein
an average distance to nearest radial neighbors is used as the uniformity metric for determining sampling efficiency, or wherein an electrostatic potential method is used as the uniformity metric for determining the sampling efficiency, or wherein the locus of each radial spoke and determining how far away each radial 
spoke is away from its neighbors is used as the uniformity metric for determining the sampling efficiency”.
Rasche, however, teaches 

an average distance to nearest radial neighbors is used as the uniformity metric for determining sampling efficiency (Claims ¶ 6), or wherein an electrostatic potential method is used as the uniformity metric for determining the sampling efficiency, or wherein the locus of each radial spoke and determining 
how far away each radial spoke is away from its neighbors is used as the uniformity metric for determining the sampling efficiency. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “uniform metric related to the radial angle” as taught by Rasche in the method of Brendel in view of Okell.
The justification for this modification would be to suppress image artifacts (Claims ¶ 7, Rasche). 
Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendel (CN 104080405 B) in view of Okell (US 2017/0307714 A1) in view of Geier  (WO 2007085342 A1).               
	Regarding claim 5       
	Brendel in view of Okell teach the  computer implemented method of claim 1.
	Brendel in view of Okell do not explicitly teach 



“wherein electrostatic potential measurements which produce the lowest electrostatic potential within the set of window sizes method is used as the 
uniformity metric for determining the sampling efficiency, or wherein the Pipe-Menon method is used as the uniformity metric for determining the sampling efficiency”.
Geier, however, teaches 
the Pipe-Menon method is used as the uniformity metric for determining the sampling efficiency (Parallel MRI Involving Density Weighting Or Acquisition Weighting, ¶ 15 & Example 1, ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “Pipe Menon method” as taught by Geier in the method of Brendel in view of Okell.
The justification for this modification would be to regrid k-space for density correction (Geier, Example 1, ¶8). 
Regarding claim 16
Brendel in view of Okell teach the system of claim 12.
Brendel in view of Okell do not explicitly teach 
“wherein electrostatic potential measurements which produce the lowest electrostatic potential within the set of window sizes method is used as the uniformity metric for determining the sampling efficiency, or wherein the Pipe-

Menon method is used as the uniformity metric for determining the sampling efficiency”.
Geier, however, teaches 
the Pipe-Menon method is used as the uniformity metric for determining the sampling efficiency (Parallel MRI Involving Density Weighting Or Acquisition Weighting, ¶ 15 & Example 1, ¶8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “Pipe Menon method” as taught by Geier in the method of Brendel in view of Okell.
The justification for this modification would be to regrid k-space for density correction (Geier, Example 1, ¶8). 
Allowable Subject Matter
Claims, 6 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 & 17
Nothing in the prior art of record teaches or discloses: 
“wherein the method used to determine a local sampling density as the uniformity metric for determining the sampling efficiency uses a Clustered-Random-Regular (CRR) metric”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 


in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852